DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 – 8 are objected to because of the following informalities:  the abbreviated phrase: GPS believed to be “Global Positioning System (GPS)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1 and 15 are directed to a method of smoke opacity field testing (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: wherein the computer receives data from the server that the server received from the operator, wherein the computer enters the data from the server that the server received from the operator on a table generated by the computer, wherein the data from the server that the server received from the operator is a number between 0 and I 00, wherein the computer receives data from the server that the server received from the user, wherein the computer enters the data from the server that the server received from the user on the table generated by the computer, wherein the data from the server that the server received from the operator is a number between 0 and 100, wherein the computer processes the data entered onto the table by comparing the number that the server received from the operator with the number that the server received from the user, wherein the computer processing generates a first processed data and a second processed data, wherein the computer transmits first processed data to the server and the server transmits the first processed data to the operator, and wherein the computer transmits second processed data to the server and the server transmits the second processed data to the user as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, for instance by a human operator and a human observer.   For example, a human operator and observer may manually enter the number and mentally process the data.  The mere nominal recitation of at least one processor performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1 and 15 recite the additional elements of: an electronic device, server and a computer.   
The limitation an electronic device consists of a step of generic data input/output which is a form of insignificant extra solution activity.  It is particularly noted that the use of an electronic device, server and a computer "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  
Claims 7 – 9 recites the additional elements of: a GPS.  The limitations of the speed sensor configured to record the pace of the user and a biological information acquiring unit configured to acquire heart rate consist of steps of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO).

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 and 15 recite the additional elements of: an electronic device, server and a computer and Claims 7 – 9 recites the additional elements of: a GPS set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant's specification only describes these features in a highly generic manner by stating that "a user with a smart device with an internet connection, such as a handheld cell phone or tablet, to take the Method 9 certification test electronically” ([0012]) and “The GPS location of the user may also be utilized to determine whether the user's location is close enough to accurate evaluate opacity” ([0039]).   There is similarly no indication in the Specification that Applicant have achieved an advancement or improvement in computer and sensor technology. 
Dependent claims 2 – 6, 10 – 14 and 16 – 18 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 9 and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Budhu (US 2014/0227675 A1) in view of “Method 9 – Visual Determination of the Opacity of Emissions from Stationary Sources” by https://www.epa.gov/emc/method-9-visual-opacity, 8/3/2017 (Known herein as Epa_method).
Re claims 1, 15:
1. Budhu teaches a method (Budhu, Abstract) testing comprising: 
an operator with an electronic device with internet access (Budhu, fig. 1, 200 - “user (instructor or student) terminal”; fig. 3, 500, 600), 
an user with an electronic device with internet access (Budhu, fig. 1, 200 - “user (instructor or student) terminal”; fig. 3, 500, 600), 
a server that accepts data from the operator and accepts data from the user (Budhu, fig. 1, 100; fig. 3, 500, 600), 
a computer, 
wherein the computer receives data from the server that the server received from the operator, wherein the computer enters the data from the server that the server received from the operator on a table generated by the computer, wherein the data from the server that the server received from the operator is a number (Budhu, fig. 1, 200 - “user (instructor or student) terminal”; fig. 3, 500, 600, 610/620 – “Viewing /answering Questions”; [0070], “For input 5, the answer can be any type including text, number, or equation. The instructor can enter the number of points the answer is worth, the answer type (text, number, or equation), the units the answer should be in, and a tolerance value (percentage) that defines the acceptable range of answers for the question”; an instructor may enter answer in number), 
wherein the computer receives data from the server that the server received from the user, wherein the computer enters the data from the server that the server received from the user on the table generated by the computer, wherein the data from the server that the server received from the operator is a number (Budhu, fig. 1, 200 - “user (instructor or student) terminal”; fig. 3, 500, 600; figs. 10 – 13 shows a plurality questions and answer; [0074], “The student inputs the answer to question and submits the form. The student's answer is compared to the answer stored in the database for the particular question”; [0130], “The student solves the problem or activity, inputs the answer or answers and submits the form”), 
wherein the computer processes the data entered onto the table by comparing the number that the server received from the operator with the number that the server received from the user, wherein the computer processing generates a first processed data and a second processed data (Budhu, [0074], “The student's answer is compared to the answer stored in the database for the particular question”; [0076]; [0071]), 
wherein the computer transmits first processed data to the server and the server transmits the first processed data to the operator (Budhu, [0076] – [0087], an instructor received a plurality of analytics; wherein the analytics are processed data based on answers entered by the students), and 
wherein the computer transmits second processed data to the server and the server transmits the second processed data to the user (Budhu, [0071], “The steps provide a means for capturing where mistakes are made and to show students a logical way of solving the problem”; student received score and feedback based on entered answers).

15. Budhu teaches a method training (Budhu, Abstract) comprising: 
an operator with an electronic device with internet access (Budhu, fig. 1, 200 - “user (instructor or student) terminal”; fig. 3, 500, 600), 
an user with an electronic device with internet access (Budhu, fig. 1, 200 - “user (instructor or student) terminal”; fig. 3, 500, 600), 
a server that accepts data from the operator and accepts data from the user (Budhu, fig. 1, 100; fig. 3, 500, 600), 
a computer, 
wherein the computer receives data from the server that the server received from the operator, wherein the computer enters the data from the server that the server received from the operator on a table generated by the computer, wherein the data from the server that the server received from the operator is a number (Budhu, fig. 1, 200 - “user (instructor or student) terminal”; fig. 3, 500, 600, 610/620 – “Viewing /answering Questions”; [0070], “For input 5, the answer can be any type including text, number, or equation. The instructor can enter the number of points the answer is worth, the answer type (text, number, or equation), the units the answer should be in, and a tolerance value (percentage) that defines the acceptable range of answers for the question”; an instructor may enter answer in number), 
wherein the computer receives data from the server that the server received from the user, wherein the computer enters the data from the server that the server received from the user on the table generated by the computer, wherein the data from the server that the server received from the operator is a number (Budhu, fig. 1, 200 - “user (instructor or student) terminal”; fig. 3, 500, 600; figs. 10 – 13 shows a plurality questions and answer; [0074], “The student inputs the answer to question and submits the form. The student's answer is compared to the answer stored in the database for the particular question”; [0130], “The student solves the problem or activity, inputs the answer or answers and submits the form”), 
wherein the computer processes the data entered onto the table by comparing the number that the server received from the operator with the number that the server received from the user, wherein the computer processing generates a first processed data and a second processed data (Budhu, [0074], “The student's answer is compared to the answer stored in the database for the particular question”; [0076]; [0071]), 
wherein the computer transmits first processed data to the server and the server transmits the first processed data to the operator (Budhu, [0076] – [0087], an instructor received a plurality of analytics; wherein the analytics are processed data based on answers entered by the students), and 
wherein the computer transmits second processed data to the server and the server transmits the second processed data to the user (Budhu, [0071], “The steps provide a means for capturing where mistakes are made and to show students a logical way of solving the problem”; student received score and feedback based on entered answers).

Budhu does not explicitly disclose smoke opacity field training; nor disclose an answer type being a number between 0 and 100.   Epa_method teaches a method involves the determination of plume opacity by qualified observers. The method includes procedures for the training and certification of observers, and procedures to be used in the field for determination of plume opacity (Epa_method, pg. 1, 1st para.).   Epa_method further teaches wherein the data from the server that the server received from the operator is a number between 0 and 100; wherein the data from the server that the server received from the operator is a number between 0 and 100 (Epa_method, pg. 3, para. 3.3, “on a full 0 to 100 percent chart recorder scale”; pg. 3, para. 3.1, “To receive certification as a qualified observer, a candidate must be tested and demonstrate the ability to assign opacity readings in 5 percent increments to 25 different black plumes and 25 different white plumes, with an error not to exceed 15 percent opacity on any one reading and an average error not to exceed 7.5 percent opacity in each category”).  Therefore, in view of Epa_method, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device and method described in Budhu, by providing the smoke opacity field training as taught by Epa_method.  The substitution of one known subject (i.e., math as shown in Budhu) for another subject (i.e., smoke opacity field training as shown in Epa_method) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution would have yielded predictable results, namely, to provide training and certification of observers, and procedures to be used in the field for determination of plume opacity (Epa_method, pg. 1, 1st. para).  It was known in the art to accustom decimal system (i.e., 0 – 100) as a scale for an answer to a question.

Re claims 2, 16:
2. The method of claim 1 wherein the computer processes data from the server that the server received from the operator and data from the server that the server received from the user for fifty separate test points (Epa_method, pg. 3, para. 3.2, “showing the candidate a complete run of 50 plumes—25 black plumes and 25 white plumes”).

16. The method of claim 15, wherein the computer processes data from the server that the server received from the operator and data from the server that the server received from the user for fifty separate test points (Epa_method, pg. 3, para. 3.2, “showing the candidate a complete run of 50 plumes—25 black plumes and 25 white plumes”).

Re claims 3 – 5, 17 - 18:
3. The method of claim 2, wherein the number the computer received from the user is not 15 more than or 15 less than the number the computer received from the operator (Epa_method, pg. 3, para. 3.1).

17. The method of claim 15, wherein the number the computer received from the user is not 15 more than or 15 less than the number the computer received from the operator (Epa_method, pg. 3, para. 3.1).

4. The method of claim 2, wherein the average difference between the number the computer received from the user and the number the computer received from the operator is less than 7.5 percent for each of fifty separate test points (Epa_method, pg. 3, para. 3.1).

18. The method of claim 15, wherein the average difference between the number the computer received from the user and the number the computer received from the operator is less than 7.5 percent for each of fifty separate test points (Epa_method, pg. 3, para. 3.1).

5. The method of claim 2, wherein the number the computer received from the user is not 15 more than or 15 less than the number the computer received from the operator, and wherein the average difference between the number the computer received from the user and the number the computer received from the operator is less than 7.5 percent for all fifty separate test points (Epa_method, pg. 1, last two paragraphs).

Re claim 9:
9. The method of claim 2, wherein the computer compares the number received by the user with the number received from the operator to calibrate the number received from the operator to factor into the calibrated number temperature, wind direction, haze, fog, and overcast skies (Epa_method, pg. 2, para. 2.2, “The time, estimated distance to the emission location, approximate wind direction, estimated wind speed, description of the sky condition (presence and color of clouds), and plume background are recorded on a field data sheet at the time opacity readings are initiated and completed”).

Re claim 14:
14. The method of claim 1, wherein the user is allowed to repeat one of the fifty separate test points (Epa_method, pg. 3, para. 3.2, “If a candidate fails to qualify, the complete run of 50 readings must be repeated in any retest.”).

Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Budhu in view of Epa_method as applied to claim 2 above, and further in view of Cogill et al. (US 2016/0290979 A1).
Re claims 6 – 7:
The combination Budhu and Epa_method does not explicitly disclose tracking the location of the user via GPS.  Cogill teaches a method for localizing the source of air pollution that includes receiving pollution data from a network in communication with at least one air pollution sensor that is connected to at least one motor vehicle in a stationary position (Cogill, Abstract).  Cogill teaches 6. The method of claim 2, wherein the method tracks the location of the user via GPS.  7. The method of claim 6, wherein the method compares the location of the user via GPS to the location of a smoke stack (Cogill, [0064], “The sources may be stationary sources that include smoke stacks”; Abstract, “air pollution measurement location”; [0073], “the air pollution sensors 15 may incorporate a Global Positioning System (GPS) system”).  Therefore, in view of Cogill, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Budhu, by providing the position via GPS as taught by Cogill, since it was known in the art that a GPS provides accurate location data without user inputs. 

8. The method of claim 7, wherein the computer compares the number received by the user with the number received from the operator to calibrate the number received from the operator to factor in the location of the user via GPS to the location of the smoke stack (Epa_method, pg. 2, para. 2.1, “2.1 position. The qualified observer shall stand at a distance sufficient to provide a clear view of the emissions with the sun oriented in the 140° sector to his back. Consistent with maintaining the above requirement, the observer shall, as much as possible, make his observations from a position such that his line of vision is approximately perpendicular to the plume direction, and when observing opacity of emissions from rectangular outlets (e.g., roof monitors, open baghouses, noncircular stacks), approximately perpendicular to the longer axis of the outlet”; para. 2.2; pgs. 6 - 7).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Budhu in view of Epa_method as applied to claim 1 above, and further in view of Lelo et al. (US 2020/0175885 A1).
Re claims 10, 13:
Budhu does not explicitly disclose requires the user to take a picture of himself with the electronic device; the user is allowed to stop the smoke opacity field testing method.

Lelo teaches systems, devices (e.g., hardware storage devices, wearable devices, etc.), and methods for dynamically controlling a program flow of a testing application that is being administered (Lelo, Abstract).  Lelo teaches 10. The method of claim 1, wherein the method requires the user to take a picture of himself with the electronic device.  13. The method of claim 1, wherein the user is allowed to stop the smoke opacity field testing method (Lelo, [0084], “the client testing device 335 includes a webcam 340 configured to take either still images or video. When aimed at a person using client testing device 335 (e.g., the test taker), the webcam 340 is able to record actions of the test taker”; [0051], “if the test taker were to pause the administration of the exam, then questions marked as having the viewed state may not be accessible to the test taker when the test resumes”; [0057], “enabling a test taker to pause the exam to take a break”; [0028], “the test taker has a time remaining of 2:59:02 in which to complete the exam”; [0117], “This alert or alarm indicates that the testing application will subsequently pause the administration of the exam”).  Therefore, in view of Lelo, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Budhu, by pausing the test as taught by Lelo, in order to allow a student to take a break from the test (Lelo, [0057]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Budhu, by taking picture of the student as taught by Lelo, in order to verify the identity of the test take (Lelo, [0083] – [0084]). 

Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Budhu in view of Epa_method as applied to claim 1 above, and further in view of Bhombal (US 2015/0072333 A1).
Re claims 11 – 12:
Budhu does not explicitly disclose allows the operator to limit the time that the server accepts data from the user; alerts the operator if the user fails to enter data within the time that the server accepts data from the user.

Bhombal teaches systems, devices (e.g., hardware storage devices, wearable devices, etc.), and methods for dynamically controlling a program flow of a testing application that is being administered (Bhombal, Abstract).  Bhombal teaches 11. The method of claim 1, wherein the method allows the operator to limit the time that the server accepts data from the user. 12. The method of claim 11, wherein the method alerts the operator if the user fails to enter data within the time that the server accepts data from the user. (Bhombal, [0041], “the status indicator may indicate one of four status: inactive, active, submitted, and cancelled. Inactive means that the student has initiated the login process, active means that the student has completed the login process and is taking the exam, submitted means that the student has completed and submitted the exam for scoring, and cancelled means that the test has been cancelled”; fig. 12; [0047]; [0053]).  Therefore, in view of Bhombal, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Budhu, by providing the timer and status indicator as taught by Bhombal, in order to allows a teacher to monitor the status of the test takers (Bhombal, [0041]; [0045]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715